Citation Nr: 0930929	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-14 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


                                    WITNESSES AT HEARING ON 
APPEAL

The Veteran and wife of Veteran


      ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1968 to September 
1969.  The record indicates that the Veteran had prior active 
duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) with the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

The Veteran testified before the undersigned Veterans Law 
Judge via video conference in December 2007.  A copy of the 
transcript of this hearing has been associated with the 
claims file.  

The appeal was before the Board in June 2008.  At that time, 
claims for an increased rating for PTSD and entitlement to 
service connection for a gastrointestinal disorder were also 
in appellate status.  In the June 2008 decision, the Board 
denied the claim for an increased rating for PTSD and 
remanded the claims for secondary service connection for 
additional development.  Subsequent to this development, 
service connection for a gastrointestinal disorder was 
granted by way of an April 2009 rating decision.  As the 
Veteran has not appealed the rating or effective date 
assigned for this disability, this represents a complete 
grant of the appeal in regard to the claim for service 
connection for a gastrointestinal disorder.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In the June 2008 remand, the Board directed that the Veteran 
be provided with a VA examination that included an opinion 
addressing the claim that his hypertension was caused or 
aggravated by his service-connected PTSD.  After review of 
the subsequently obtained November 2008 examination report 
and the December 2008 addendum, the Board finds that it 
substantially satisfies the Board directive.  Thus, this 
remaining claim in appellate status is ripe for adjudication 
on the merits.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

In May 2009, the Veteran requested that VA wait the full 30 
days prior to the appeal being returned to the Board.  The 30 
days period has passed.  The Veteran has not identified any 
specific additional evidence that he has not yet submitted.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  There is no medical evidence of hypertension until many 
years post-service, nor is there competent evidence or an 
opinion that links a current diagnosis of hypertension to 
service. 

3.  The preponderance of the evidence is against a finding 
that the Veteran's currently diagnosed hypertension was 
caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

Service connection for hypertension, to include as secondary 
to PTSD, is not warranted.  38 U.S.C.A. §§ 101(24), 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued a 
March 2006 VCAA notification letter.  He was informed about 
the information and evidence not of record that is necessary 
to substantiate his claim; the information and evidence that 
VA will seek to provide; and the information and evidence the 
claimant is expected to provide.  The Veteran was provided 
the elements of a direct service connection claim and a 
secondary service connection claim, to include on the basis 
of aggravation.  In addition, this letter provided the 
Veteran notice regarding the evidence and information needed 
to establish disability ratings and effective dates, as 
outlined in Dingess.

The Board is cognizant that the Veteran was also provided an 
August 2008 VCAA letter after the Board remand.  This letter 
incorrectly noted that new and material evidence was needed 
to reopen the claim already in appellate status.  Neither the 
Veteran, nor his representative, has indicated any prejudice 
caused by the error in the August 2008 VCAA letter.  The U.S. 
Court of Appeals for the Federal Circuit previously held that 
any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error 
did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  It is pertinent to note that the U.S. Supreme Court 
has recently reversed that decision, finding it unlawful in 
light of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.   The Supreme 
Court in essence held that-except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim-the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.   
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 letter was issued prior to the July 2006 rating decision 
on appeal, and therefore, this letter (which fully satisfied 
the VCAA notification requirements) was timely.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, VA treatment records and private 
medical records.

There is no medical evidence of hypertension until many years 
post-service, nor is there competent evidence that links a 
diagnosis of hypertension to service and it is not contended 
otherwise.  The thrust of the Veteran's claim is that his 
hypertension was caused or aggravated by his service-
connected PTSD.  The claims file also contains the report 
from the November 2008 VA examination (with December 2008 
addendum) obtained pursuant to the Board's remand, which 
includes a competent opinion addressing the secondary service 
connection question at hand.  The Board finds that the 
evidence is sufficient to resolve this appeal; there is no 
duty to provide another VA examination or obtain another 
medical opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in regard 
to this claim.  Adjudication of this claims at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).




Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations provide that certain chronic diseases, including 
cardiovascular-renal disease, including hypertension, will be 
considered to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  See 38 C.F.R. §§ 3.307, 3.309.  In order 
for the presumption to apply, the evidence must indicate that 
the disability became manifest to a compensable (10 percent) 
degree within one year of separation from service.  See 38 
C.F.R. § 3.307.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24); 38 C.F.R. § 3.6(a) and (d).

ACDUTRA is, inter alia, full-time duty performed by member of 
the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110.  However, presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.  
See 71 Fed. Reg. 52744 (2006).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Under VA regulation, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1).

Factual Background

The Veteran contends that he has hypertension that is related 
to his service-connected PTSD.  The March 2006 claim only 
asserted secondary service connection.  The RO has also 
adjudicated the disability on direct and presumptive bases.

Review of the service treatment records reveals records 
noting a finding of hypertension in 1964 and 1965, prior to 
entry into regular active service.  In this regard, in a June 
1966 report of medical history, the Veteran marked a history 
of high blood pressure.  There is no diagnosis, complaint, or 
other medical evidence of hypertension during the Veteran's 
regular active service completed from May 1968 to September 
1969.  The August 1969 report of medical examination, 
completed prior to the Veteran's discharge from service, 
recorded a blood pressure reading of 136/80.

Post-service psychiatric treatment records document that the 
Veteran has panic attacks and anxiety.  

In a January 2004 letter, a Dr. M. M. (initials used to 
protect privacy) wrote that the Veteran had experienced 
"cardiac problems that exacerbated the PTSD symptoms."   In 
subsequently dated letters, however, the same clinician 
opined that the PTSD had caused or exacerbated the 
hypertension.  Specifically, in a March 2006 letter, the 
clinician wrote that "[i]t was clear to [him] that [the 
Veteran's] symptoms of panic, anxiety, gastrointestinal 
disturbance, and hypertension are directly related to the 
diagnosis of PTSD."  In a November 2007 letter, the 
clinician wrote that "[i]t was his opinion that the 
diagnoses of hypertension and gastroesophageal reflux disease 
are exacerbated by, if not the direct result of, the 
diagnosis of [PTSD]."

In view of the conclusory nature of the January 2004 opinion 
noted in the preceding paragraph, the Board remanded this 
appeal for the purpose of afforded the Veteran a VA 
examination that included a nexus opinion supported by a 
rationale.  Such examination was accomplished in November 
2008.  While that examiner reported that the claims file was 
not available for review, a thorough medical history was 
obtained and a complete physical examination was performed.  
The diagnosis was hypertension "very well controlled."  The 
examiner documented that this was essential hypertension.

The physician who performed the November 2008 examination 
opined that the Veteran "has essential hypertension which is 
not caused by PTSD."  The examiner wrote that the Veteran 
did experience elevated heightened sympathetic nerve response 
in anxiety and this did cause intermittent increase in his 
blood pressure.  The examiner, therefore, wrote that one may 
say that the hypertension is certainly exacerbated and 
elevated during the times that he was quite anxious.  
However, the examiner continued that essential hypertension 
was a systemic vascular disease with one component being 
adrenal involvement which may intermittently and acutely 
elevate the blood pressure but does not cause essential 
hypertension.  The examiner provided that the Veteran would 
have acute exacerbation of hypertension in the setting of an 
anxiety attack.

The examiner completed a December 2008 addendum after review 
of the claims file.  The examiner wrote that the Global 
Assessment of Functioning (GAF) scores reported in 2005 and 
2007 did not correlate well with any of the Veteran's blood 
pressure readings found in the medical record.  The examiner 
reiterated that essential hypertension is a systemic vascular 
disease and an adrenal gland response is only one component 
of elevation of hypertension in a "flight or flight 
response."  The examiner found that these are momentary 
exacerbations in blood pressure that one would experience 
naturally in a "flight or flight response" to include as 
noted when the Veteran underwent stress testing.  The 
examiner continued to explain his opinion that during anxiety 
or a "fight or flight response" the blood pressure was 
expected "to be elevated at that point and time but 
generally these are not sustained blood pressures but rather 
are acute episodes that are not chronically elevating the 
blood pressure by itself.  Therefore it was believed the 
Veteran's hypertension was not caused by or related to his 
PTSD other than by causing acute exacerbating episodes in the 
times of stress."

Analysis

The Board finds that service connection for hypertension is 
not warranted.  Regarding direct and presumptive service 
connection, although there are historical notations in 
service treatment records of a finding of hypertension in the 
years that the Veteran was in the National Guard prior to his 
period of active duty from May 1968 to September 1969, the 
Veteran has not asserted and there is no evidence that the 
disease of hypertension was incurred during ACDUTRA.  
Further, there is no evidence of treatment, diagnosis, or 
elevated blood pressure readings indicative of hypertension 
during the Veteran's period of active service.  There is no 
medical evidence of a diagnosis of hypertension until many 
years after service and there is no competent opinion that 
links hypertension to service.  It is not contended 
otherwise.  Therefore, service connection for hypertension on 
a direct or presumptive basis is not warranted.  The primary 
contention here is that there is a causal relationship 
between the Veteran's hypertension and his service-connected 
PTSD.  38 C.F.R. § 3.310; Allen, supra.  

The claims file contains the opinion of Dr. M. M. as 
expressed in multiple letters, and the subsequent opinion of 
a VA physician.  In the March 2006 letter from 
Dr. M.M., the physician wrote that the hypertension was 
directly related to the diagnosis of PTSD.  In the November 
2007 letter, he essentially indicated that if not the direct 
result of PTSD, the Veteran's hypertension was exacerbated by 
his PTSD.  The examiner did not provide a rationale for 
either opinion.  Due to lack of rationale, the Board finds 
this opinion of little probative value.

In the November 2008 VA opinion and December 2008 addendum, 
the examiner opined that the Veteran's hypertension was not 
caused by his PTSD.  In reading the reports as a whole, it is 
clear that the clinician was of the opinion that hypertension 
causes momentary increases in the blood pressure readings, 
but PTSD did not result in a chronic elevation.  Although the 
examiner did not use the word "aggravation," the clinician 
clearly expressed the opinion that the PTSD did not cause or 
aggravate the disability, as he opined that the PTSD does not 
cause a chronic worsening of the underlying disability of 
hypertension; rather, it only results in acute or transitory 
increases in blood pressure readings.  The examiner indicated 
that this was similar to the response the Veteran had during 
a medical stress test.  The December 2008 addendum was 
completed after review of the claims file.  The examiner made 
references to findings in the record and provided rationale 
for his opinion, to include a description of the type of 
hypertension that the Veteran has-essential hypertension.  
The clinician provided a physiological explanation for the 
veteran's underlying chronic essential hypertension, which 
did not involve psychiatric symptoms.  In Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991), the Court of Appeals for 
Veterans Claims distinguished temporary or intermittent 
flare-ups of symptoms versus a worsening of the underlying 
condition; only the latter was considered aggravation in the 
legal sense.  While Hunt involved a claim for service 
connection, such definition of aggravation is instructive. 
  
Based on the November 2008 VA examiner's review of the 
evidence of record, the Board finds that he had a more 
complete knowledge of the evidence related to this case.  
Further, the VA examiner provided rationale for his opinion.  
For these reasons, the Board finds this opinion of 
substantial probative value.  See Nieves-Rodriquez v. Peake, 
22 Vet. App. 295 (2008).  The Board finds that the 
preponderance of the medical evidence is against a finding 
that the Veteran has hypertension that is caused or 
aggravated by the service-connected PTSD.   

Regarding the Veteran's lay statements, the Veteran has 
asserted that his blood pressure is worsened by his service-
connected PTSD.  The Veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  That is, in the 
Board's judgment, the Veteran is not competent to provide an 
opinion regarding the cause of his hypertension.  See  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

After consideration of the entire evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  Therefore, the benefit of the doubt doctrine is 
not applicable and the claim for service connection for 
hypertension must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).










ORDER

Service connection for hypertension, to include as secondary 
to service-connected PTSD, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


